Case 2:20-cv-01845-PA-JEM Document 36 Filed 01/21/21 Page 1 of 1 Page ID #:567


 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   DORA ALICIA PENATE                            Case No. CV 20-01845 PA (JEMx)
12                Plaintiff,                       JUDGMENT
13         v.
14   TARGET CORPORATION,
15                Defendant
16
17
18         Pursuant to the Court’s January 21, 2021, order granting summary judgment in favor

19   of defendant Target Corporation (“Defendant”) and against plaintiff Dora Alicia Penate

20   (“Plaintiff”), it is ORDERED, ADJUDGED, and DECREED that:

21         1.     Defendant shall have judgment in its favor against Plaintiff; and

22         2.     Defendant is entitled to its costs of suit pursuant to Local Rule 54.

23         IT IS SO ORDERED.

24
25   DATED: January 21, 2021                           _________________________________
                                                                  Percy Anderson
26                                                       UNITED STATES DISTRICT JUDGE
27
28
